UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1632


THEOPHILUS AGEDAH,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 25, 2021                                           Decided: June 4, 2021


Before NIEMEYER, MOTZ, and RUSHING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Theophilus Agedah, Petitioner Pro Se. Nicole Joann Thomas-Dorris, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theophilus Agedah, a native and citizen of Nigeria, petitions for review of the order

of the Board of Immigration Appeals denying his motions for remand, reconsideration, and

stay of removal. This court’s review is limited to issues raised in the informal brief. In his

informal brief, Agedah fails to challenge the Board’s resolution of his motions. Thus, we

will not review the Board’s order. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014). Because our review is limited to final orders of removal, we lack

jurisdiction to consider any bond determination or Agedah’s continued detention in the

first instance. 8 U.S.C. § 1252(a)(1).

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                    PETITION DISMISSED




                                              2